department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division uniform issue list legend taxpayer a taxpayer irac financial_institution d irae financial_institution f individual g amount amount amount amount4 dear this letter is in response to a letter dated date as supplemented by correspondence dated february april30 and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that she received a distribution from ira c totaling amount taxpayer b represents that he received a distribution from ira e totaling amount taxpayer a and taxpayer b assert that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to their reliance on the inaccurate information provided by individual g a financial advisor with financial_institution d concerning the rollover period as well as taxpayer b's medical_condition taxpayer a maintained ira c with financial_institution d taxpayer b maintained ira e with financial_institution f on date taxpayer a withdrew amount from ira c on date taxpayer b withdrew amount from ira e the funds were intended to be used on a short-term basis for living_expenses taxpayer a states that she withdrew amount from ira c based on individual g's recommendation in addition individual g advised taxpayer a that she had days to complete a rollover taxpayer b used a portion amount of the withdrawal to pay for medical_expenses not covered by insurance taxpayer b was diagnosed with cancer in and had to have surgery on date he continued to face extensive post-operative treatment for this illness throughout the rollover period for amount taxpayer b represents that his medical_condition interfered with the management of his financial affairs the ruling_request is accompanied by medical documentation which supports taxpayer b's representations taxpayer a and b intended to roll these amounts back into iras within the 90-day period on date taxpayer a redeposited amount into ira c days after it was distributed because of taxpayer b's medical_condition on date taxpayer b redeposited amount into ira e days after it was distributed based upon the foregoing facts and representations you request that the service waive the 60-day rollover requirement with respect to the distributions of amount from ira c and amount from ira e sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by her reliance on the erroneous advice concerning the 60-day rollover period she received from individual g in addition the information presented and documentation submitted by taxpayer b is consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by complications from an ongoing medical_condition which interfered with the management of his financial affairs therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount from ira c and amount from ira e provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to taxpayer a's contribution of amount into ira con date and taxpayer b's contribution of amount into ira eon date such contributions will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact at i d sincerely yours a tj manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
